385 S.C. 238 (2009)
683 S.E.2d 803
Eugene JAMISON and Delores Isaac, individually and as Personal Representative of the Estate of Virnell Isaac, Petitioners,
v.
FORD MOTOR COMPANY, Respondent.
No. 26727.
Supreme Court of South Carolina.
Decided September 28, 2009.
Heard September 15, 2009.
James E. Carter, of Savannah, GA,; Samuel K. Allen, of Anastopoulo and Clone, of Charleston; and Stephanie P. McDonald, of Senn, McDonald & Leinbach, of Charleston, for Petitioners.
J. Kenneth Carter, Jr. and Curtis L. Ott, both of Turner, Padget, Graham & Laney, of Columbia, for Respondent.
PER CURIAM.
After careful consideration, the writ of certiorari is
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., WALLER, PLEICONES, BEATTY, JJ., and Acting Justice JAMES E. MOORE, concur.